Order entered August 20, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00108-CV

                 UNITED SERVICES PROFESSIONAL GROUP, INC.
                   D/B/A PYRAMID REALTY, ET AL., Appellants

                                            V.

                          DAVID M. HURT, ET AL., Appellees

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-10-04892-I

                                        ORDER
       We GRANT appellants’ August 19, 2014 unopposed second motion for an extension of

time to file a brief. Appellants shall file their brief on or before SEPTEMBER 30, 2014. We

caution appellants that no further extension of time will be granted absent extraordinary

circumstances.


                                                   /s/   ADA BROWN
                                                         JUSTICE